Citation Nr: 0401008	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer for the period from February 1957 to April 
1959, and from July 1961 to September 1994.

(The issue of entitlement to service connection for a 
headache disorder with resultant brain damage, claimed as 
secondary to a service-connected duodenal ulcer, will be 
addressed in a separate decision of the Board.)


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

I.  Procedural history

The veteran served on active duty from May 1952 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 1997 rating decision, the RO assigned a 
20 percent disability rating for the veteran's duodenal 
ulcer, effective from February 1957.  In the September 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  The record reflects that he subsequently 
perfected a timely appeal as to both the evaluation assigned 
for his duodenal ulcer and the denial of his claim for 
benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 
percent for the veteran's duodenal ulcer from February 1957 
to April 7, 1959, and from July 1, 1961, to September 26, 
1994.  The Board also granted entitlement to a 40 percent 
disability rating for the veteran's duodenal ulcer from April 
8, 1959, to March 8, 1961.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the veteran's attorney filed a 
motion, asserting that the Board had committed error in the 
October 1999 decision and requesting that the Court vacate 
and remand that portion of the Board's decision dealing with 
the veteran's claim for benefits under 38 U.S.C.A. § 1151.  
The veteran's attorney subsequently filed a substitute 
motion, requesting that both issues addressed by the Board in 
the October 1999 decision be vacated and remanded from the 
Court to the Board.  The VA Office of General Counsel also 
filed a separate motion for remand, asserting that a remand 
of this case from the Court to the Board was warranted, due 
to the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  

In July 2001, the Court granted the motion of the VA General 
Counsel, vacated the Board's October 1999 decision, and 
remanded this case so that the Board could consider the 
impact of the VCAA upon the veteran's claims.  With respect 
to the alleged errors asserted by the veteran's attorney, the 
Court concluded that it would not be appropriate to discuss 
them in light of the readjudication ordered due to the 
passage of the VCAA.  The Court noted, however, that the 
veteran and his attorney would be free to argue those claimed 
errors directly to the Board.  

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  The 
Board notes that, in the motions filed with the Court, the 
veteran's attorney argued that the Board had erred by not 
providing the veteran with a personal hearing as he requested 
in a VA Form 9 submitted in January 1997.  The Board is of 
the opinion, however, that the VA Form 9 in question was 
submitted in regard to a prior appeal, and not with respect 
to those issues currently on appeal.  Nevertheless, in an 
effort to afford the veteran his full due process rights, the 
Board issued a letter to the veteran in April 2002 requesting 
that he specify whether or not he desired to appear at a 
personal hearing.  In a signed response received later that 
month, the veteran indicated that he no longer wished to 
appear at a hearing.  

In June 2002, the Board again denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the period from February 
1957 to April 1959, and for the period from July 1961 to 
September 1994.  In addition, the Board granted entitlement 
to an increased evaluation of 40 percent for a duodenal ulcer 
for the period from April 1959 to March 1961.  The veteran 
subsequently appealed that decision to the Court.

In April 2003, the veteran's attorney and the VA Office of 
the General Counsel filed a joint motion vacate the Board's 
decision insofar as it denied entitlement to an evaluation in 
excess of 20 percent for a duodenal ulcer for the period from 
February 1957 to April 1959, and for the period from July 
1961 to September 1994, and to remand this claim for 
readjudication.  The parties also indicated that the Board 
had granted entitlement to a 40 percent rating for a duodenal 
ulcer from April 1959 to March 1961, and that the Court, 
therefore, lacked jurisdiction over that matter.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In addition, the parties 
also moved for the Court to dismiss the veteran's appeal as 
to the issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for disability claimed to have been incurred as a 
result of experimental treatment with radium/radiation at a 
VA medical facility in 1957.

In an April 2003 Order, the Court granted the joint motion, 
vacated that portion of Board's June 2002 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer for the periods from February 1957 to 
April 1959 and from July 1961 to September 1994, and remanded 
these issues to the Board for readjudication.  The veteran's 
appeal as to the remaining issues was dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  As will be discussed in greater detail 
below, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required. 

II.  Other issues

The Board notes that the veteran also has a separate appeal 
currently pending.  In a July 1997 decision, the Board denied 
claims of entitlement to a rating in excess of 20 percent for 
the veteran's duodenal ulcer after September 1994, and 
entitlement to service connection for migraine headaches with 
resultant brain damage, claimed as secondary to service-
connected duodenal ulcer.  In December 1998, the Court issued 
a Memorandum Decision vacating and remanding that part of the 
July 1997 Board decision which denied secondary service 
connection for migraine headaches with resultant brain 
damage.  The Court also affirmed that part of the July 1997 
decision which denied a rating in excess of 20 percent for 
duodenal ulcer.

Thereafter, the veteran's claim for service connection for a 
secondary headache disorder was returned to the Board for 
further appellate review consistent with the Court's Order.  
In December 2000, the Board remanded that claim to the RO for 
additional evidentiary development.  It appears that this 
claim has since been returned to the Board by the RO, and it 
will be addressed in a separate decision.

The Board notes that the veteran has recently indicated that 
he would like for his claim of entitlement to service 
connection for a secondary headache disorder to be 
adjudicated by the Board in the same decision as his claim of 
entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer for the period from February 1957 to April 
1959, and for the period from July 1961 to September 1994.  

However, the Board also notes that we are required to decide 
issues in his appeals under specific procedural rules 
provided by law.  In this case, the record reflects that the 
veteran's appeals as to these issues were perfected at 
different times, and that this resulted in these appeals 
being previously considered by different Veterans Law Judges.  
For example, the July 2002 decision was issued by the 
undersigned Veterans Law Judge, and his claim of entitlement 
to service connection for a secondary headache disorder was 
remanded by another Veterans Law Judge in December 2000.  
Accordingly, the Board believes that the veteran's claim of 
entitlement to service connection for a secondary headache 
disorder must once again be addressed in a separate decision 
by that same Veterans Law Judge.

The Board has considered whether these issues are 
"inextricably intertwined", which would require that they 
be adjudicated together, and not be subject to piecemeal 
appellate litigation.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994).  However, while the Board recognizes that 
there is some loose connection between these issues insofar 
as the veteran's headache disorder has been claimed as being 
secondary to his service-connected duodenal ulcer, the Board 
believes that the adjudication of either of these claims will 
not have an effect on the merits and outcome of the other 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
For this reason, we conclude that these issues are not 
"inextricably intertwined", and that it is appropriate to 
continue to address these appeals in separate decisions.  

With respect to the Court's affirmance of that portion of the 
July 1997 decision denying denied entitlement to a rating in 
excess of 20 percent for a duodenal ulcer, the Board notes 
that, following the Court's December 1998 affirmance of that 
decision, the veteran subsequently appealed that decision to 
the United States Court of Appeals for the Federal Circuit.  
In an April 2000 decision, the Federal Circuit dismissed the 
veteran's appeal for lack of jurisdiction.

REMAND

As discussed in the Introduction, the issue presented in this 
case was denied by the Board in an October 1999 decision.  
The veteran subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA General 
Counsel filed a motion to vacate the Board's October 1999 
decision.  The motion stated that a remand of this case from 
the Court to the Board was warranted, due to the enactment of 
the Veterans Claims Assistance Act of 2000.  This statute 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  In July 2001, the 
Court granted that motion, vacated the Board's October 1999 
decision, and remanded the veteran's claims to the Board for 
compliance with directives that were specified in the motion.

In a July 2002 decision, the Board once again denied the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for a duodenal ulcer for the period from February 
1957 to April 1959, and for the period from July 1961 to 
September 1994.  The Board considered the impact of the VCAA 
on the veteran's claim, but concluded that VA had satisfied 
its duty under the VCAA to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  The Board also concluded that VA had 
satisfied its duty to obtain all pertinent evidence relevant 
to the veteran's claim.  

The veteran subsequently appealed the July 2002 decision to 
the Court.  While that case was pending at the Court, the VA 
Office of the General Counsel and the veteran's attorney 
filed a joint motion to vacate the Board's July 2002 
decision, and to remand this claim for readjudication.  In 
that motion, the parties asserted that the Board had failed 
to identify evidence showing that the veteran had been 
advised which portion of the information and evidence, if 
any, was to be provided by him, and which portion would be 
provided by VA, as required by the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The parties considered 
several of the documents identified by the Board in its July 
2002 decision as evidence of VCAA compliance, but determined 
that these documents did not identify which portion of the 
evidence or information necessary to substantiate his claim 
would be provided by VA and which should be provided by the 
appellant.

In accordance with the concerns raised in the joint motion, 
the Board has reviewed the record in order to locate any 
document advising the veteran of his and VA's 
responsibilities under the VCAA with respect to this claim.  
The Board has been unable to identify any such document.  
Therefore, we conclude that a remand of this case is 
necessary in order to ensure full compliance with the 
notification provisions of the VCAA, pursuant to Charles and 
other applicable authority.

While the Board is sensitive to concerns raised by the 
veteran regarding the time it has taken for the Board to 
review his claim following the Order of the Court, and we 
regret any further delay in the final adjudication of his 
claim, the instructions contained in the joint motion must be 
complied with, pursuant to Rule 41(b) of the Court's Rules of 
Practice and Procedure.  For the reasons described 
immediately above, it is impossible for the Board to comply 
with those instructions without remanding this case to the 
RO.

Therefore, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have been 
completed.  In particular, the RO should 
advise the veteran as to his and VA's 
responsibilities under the VCAA, including 
which portion of the veteran should be 
provided by the veteran, and which portion 
should be provided by VA.  The RO is free to 
undertake any development deemed necessary in 
order to fully comply with the VCAA.

2.  Once the foregoing has been completed, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue an SSOC, 
and the veteran should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


